

Exhibit 10.3


EXHIBIT A


SECURITY AGREEMENT


This Security Agreement (the “Security Agreement”), dated as of February 3,
2014, is executed by MeeMee Media Inc., a Nevada corporation (“Debtor”), in
favor of KF Business Ventures, LP, a California limited partnership, its
successors and/or assigns (“Secured Party”).


A.        Debtor has issued to Secured Party a certain Secured Promissory Note
of even date herewith in the face amount of $1,000,000.00 (the “Note”).


B.        In order to induce Secured Party to extend the credit evidenced by the
Note, Debtor has agreed to enter into this Security Agreement and to grant
Secured Party the security interest in the Collateral (as defined below).


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:


1.    Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:


“Collateral” has the meaning given to that term in Section 2 hereof.


“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.


“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party of every
kind and description, now existing or hereafter arising, created by the Note, or
any modification or amendment to the Note; and (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party in connection with the Note
or in connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a).


“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Security Agreement.


“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.

 
1

--------------------------------------------------------------------------------

 



Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.


2.    Grant of Security Interest.  As security for the Obligations, Debtor
hereby pledges to Secured Party and grants to Secured Party a security interest
in all right, title, interest, claims and demands of Debtor in and to the
property described in Schedule A hereto, and all replacements, proceeds,
products, and accessions thereof (collectively, the “Collateral”).


3.    Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor or its subsidiaries any financing statements or documents having a
similar effect and amendments thereto that provide any other information
required by the Uniform Commercial Code (or similar law of any non-United States
jurisdiction, if applicable) of such state or jurisdiction for the sufficiency
or filing office acceptance of any financing statement or amendment, including
whether Debtor is an organization, the type of organization and any organization
identification number issued to Debtor. Debtor agrees to furnish any such
information to Secured Party promptly upon Secured Party’s request.


4.    General Representations and Warranties.  Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, and (b) upon the
filing of UCC-1 financing statements with the California Secretary of State,
Secured Party shall have a perfected first-position security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens.


5.    Additional Covenants and Representations.  Debtor hereby agrees:


5.1.  to perform all acts that may be necessary to maintain, preserve, protect
and perfect in the Collateral, the Lien granted to Secured Party therein, and
the perfection and priority of such Lien, except for Permitted Liens;


5.2.  to procure, execute (including endorse, as applicable), and deliver from
time to time any endorsements, assignments, financing statements, certificates
of title, and all other instruments, documents and/or writings reasonably deemed
necessary or appropriate by Secured Party to perfect, maintain and protect
Secured Party’s Lien hereunder and the priority thereof;


5.3.  to provide at least fifteen (15) days prior written notice to Secured
Party of any of the following events: (a) any changes or alterations of Debtor’s
name, (b) any changes with respect to Debtor’s address or principal place of
business, or (c) the formation of any subsidiaries of Debtor;


5.4.  upon the occurrence of an Event of Default (as defined in the Note) under
the Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory

 
2

--------------------------------------------------------------------------------

 



notes included in the Collateral to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify;


5.5.  to the extent the Collateral is not delivered to Secured Party pursuant to
this Security Agreement, to keep the Collateral at the principal office of
Debtor, and not to relocate the Collateral to any other locations without
providing at least thirty (30) days prior written notice to Secured Party;


5.6.  not to sell or otherwise dispose, or offer to sell or otherwise dispose,
of the Collateral or any interest therein (other than inventory in the ordinary
course of business); and


5.7.  not to, directly or indirectly, allow, grant or suffer to exist any Lien
upon any of the Collateral, other than Permitted Liens.


Debtor hereby represents and warrants to the Secured Party that:


5.8.  Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to own and use
its properties and its assets and conduct its business as currently
conducted.  The Company is not in violation of any of the provisions of its
articles of incorporation, by-laws or other organizational or charter
documents. The Company is duly qualified in all jurisdictions in which its
failure to do so would have a material and adverse effect on the business,
operations, assets or financial condition of the Company.


5.9.  Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into, execute and deliver this Agreement and the Note and
the Warrant (collectively, the “Transaction Documents”) and to perform fully its
obligations hereunder and thereunder.  All corporate action on the part of the
Company necessary for the (a) authorization execution, delivery and performance
of the Transaction Documents by the Company; and (b) authorization, sale,
issuance and delivery of the Securities under the Transaction Documents has been
taken.  The Transaction Documents have been duly executed and delivered by the
Company and each constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.


5.10.    No Conflict.  The execution and delivery by the Company of this
Agreement and the Transaction Documents, the issuance and sale of the Securities
and the consummation of the other transactions contemplated hereby or thereby do
not and will not (i) result in the violation of any law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, (ii) conflict with
or violate any provision of the Company’s articles of incorporation, as amended
or the bylaws, of the Company or other organizational or charter documents of
the Company, and (iii) conflict with, or result in a material breach or
violation of, any of the terms or provisions of, or constitute (with or without
due notice or lapse of time or both) a default or give to others any rights of
termination, amendment, acceleration or cancellation (with  or without due
notice, lapse of time or both) under

 
3

--------------------------------------------------------------------------------

 



any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
is a party or by which any of them is bound or to which any of their respective
properties or assets is subject.


5.11.    Title and Validity.  The Company has good and valid title to all of the
assets owned by the Company which are part of the Collateral.  The Company has
not granted any other party any lien or security interest in or to the
Collateral. The Security Agreement creates a valid and subsisting first-priority
security interest and lien against the Collateral in favor of Secured Party.


6.    Authorized Action by Secured Party.  Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral; (d) file a copy of this
Security Agreement with any governmental agency, body or authority, at the sole
cost and expense of Debtor; (e) insure, process and preserve the Collateral;
(f) pay any indebtedness of Debtor relating to the Collateral; (g) execute and
file UCC financing statements and other documents, certificates, instruments and
agreements with respect to the Collateral or as otherwise required or permitted
hereunder; and (h) take any and all appropriate action and execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Security Agreement; provided, however, that Secured Party shall
not exercise any such powers granted pursuant to clauses (a) through (c) above
prior to the occurrence of an Event of Default and shall only exercise such
powers during the continuance of an Event of Default. The powers conferred on
Secured Party under this Section 6 are solely to protect Secured Party’s
interests in the Collateral and shall not impose any duty upon Secured Party to
exercise any such powers. Secured Party shall be accountable only for the
amounts that Secured Party actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of Secured Party’s stockholders,
directors, officers, managers, employees or agents shall be responsible to
Debtor for any act or failure to act.  Nothing in this Section 6 shall be deemed
an authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.


7.    Default and Remedies.


7.1.  Default.  Debtor shall be deemed in default under this Security Agreement
upon the occurrence of an Event of Default (as defined in the Note).


7.2.  Remedies.  Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Security

 
4

--------------------------------------------------------------------------------

 



Agreement and by law, including, without limiting the foregoing, (a) the right
to require Debtor to assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party, and (b) the right to take
possession of the Collateral, and for that purpose Secured Party may enter upon
premises on which the Collateral may be situated and remove the Collateral
therefrom.  Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any
Collateral may take place is reasonable.  In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Security Agreement.  Secured Party may
exercise any of Secured Party’s rights under this Section 7.2 without demand or
notice of any kind.  The remedies in this Security Agreement, including without
limitation this Section 7.2, are in addition to, not in limitation of, any other
right, power, privilege, or remedy, either in law, in equity, or otherwise, to
which Secured Party may be entitled.  No failure or delay on the part of Secured
party in exercising any right, power, or remedy will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder.  All of
Secured Party’s rights and remedies, whether evidenced by this Security
Agreement or by any other agreement, instrument or document shall be cumulative
and may be exercised singularly or concurrently.


7.3.  Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to

 
5

--------------------------------------------------------------------------------

 



provide non-exhaustive indications of what actions or omissions by Secured Party
would fulfill Secured Party’s duties under the UCC in Secured Party’s exercise
of remedies against the Collateral and that other actions or omissions by
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
rights to Debtor or to impose any duties on Secured Party that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section.


7.4.  Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of Secured Party’s rights and remedies hereunder and in respect
of such Collateral and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, Debtor hereby agrees that it will not invoke any
law relating to the marshalling of Collateral which might cause delay in or
impede the enforcement of Secured Party’s rights and remedies under this
Security Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, Debtor hereby irrevocably waives the
benefits of all such laws.


7.5.  Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:


(a)  First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;


(b)  Second, to the payment to Secured Party of the amount then owing or unpaid
on the Note (to be applied first to accrued interest and second to outstanding
principal); and


(c)  Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.


8.    Miscellaneous.


8.1.  Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Debtor or
Secured Party under this Security Agreement shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given if and as when
given as provided in the Note.

 
6

--------------------------------------------------------------------------------

 



8.2.  Nonwaiver.  No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.


8.3.  Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.


8.4.  Assignment.  This Security Agreement shall be binding upon and inure to
the benefit of Secured Party and Debtor and their respective successors and
assigns; provided, however, that Debtor may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Secured Party.


8.5.  Cumulative Rights, etc.  The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder.  Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.


8.6.  Partial Invalidity.  If any part of this Security Agreement is construed
to be in violation of any law, such part shall be modified to achieve the
objective of the parties to the fullest extent permitted and the balance of this
Security Agreement shall remain in full force and effect.


8.7.  Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Security
Agreement.


8.8.  Entire Agreement. This Security Agreement and the Note, taken together,
constitute and contain the entire agreement of Debtor and Secured Party with
respect to this particular matter and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications between the
parties, whether written or oral, respecting the subject matter hereof.


8.9.  Governing Law; Venue.  Except as otherwise specifically set forth herein,
the parties expressly agree that this Security Agreement shall be governed
solely by the laws of the State of California, without regard to its principles
of conflict of laws. Debtor hereby expressly consents to the personal
jurisdiction of the state and federal courts located in or about Los Angeles
County, California, for any action or proceeding arising from or relating to
this Security Agreement, waives, to the maximum extent permitted by law, any
argument that venue in any such forum is not convenient, and agrees that any
such action or proceeding shall only be venued in such courts.



 
7

--------------------------------------------------------------------------------

 



8.10.    Counterparts.  This Security Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument.  Facsimile copies or electronic transmission in PDF
of signed signature pages will be deemed binding originals.


8.11.    Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor. Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.


IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.





 
DEBTOR:
 
   
MEEMEE MEDIA INC.
             
By:
/s/ Martin J. Doane
   
Martin J. Doane, Executive Chairman
             
SECURED PARTY:
     
KF Business Ventures, LP
 
a California limited partnership
       
By:
Kopple Financial, Inc.
   
a California corporation,
   
Its General Partner
                 
By:
/s/ Robert C. Kopple
     
Robert C. Kopple, Its President






 
8

--------------------------------------------------------------------------------

 



SCHEDULE A
TO SECURITY AGREEMENT


The Debtor hereby grants to the Secured Party, for the benefit of itself and
each assignee, a security interest in the following described property
(collectively, the “Collateral”):


(a)    presently existing and hereafter arising accounts, contract rights, and
all other forms of obligations owing to such Debtor arising out of the sale or
lease of goods or the rendition of services by such Debtor, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by such
Debtor and such Debtor's Books relating to any of the foregoing (collectively,
“Accounts”);


(b)    present and future general intangibles and other personal property
(including payment intangibles, choses or things in action, goodwill, patents,
trade names, trademarks, servicemarks, copyrights, blueprints, drawings,
purchase orders, customer lists, moneys due or recoverable from pension funds,
route lists, moneys due under any royalty or licensing agreements, infringement
claims, software, computer programs, computer discs, computer tapes, literature,
reports, catalogs, deposit accounts, insurance premium rebates, tax refunds, and
tax refund claims) other than goods and Accounts, and such Debtor's Books
relating to any of the foregoing (collectively, “General Intangibles”);


(c)    present and future rights to payments or performance under letters of
credit, letter-of-credit rights (whether or not evidenced by a writing) and
other supporting obligations, notes, drafts, instruments (including promissory
notes), certificated and uncertificated securities, documents, leases, and
chattel paper (whether tangible or electronic), and such Debtor's Books relating
to any of the foregoing (collectively, “Negotiable Collateral”);


(d)    present and future inventory in which such Debtor has any interest,
including goods held for sale or lease or to be furnished under a contract of
service and all of such Debtor's present and future raw materials, work in
process, finished goods, and packing and shipping materials, wherever located,
and any documents of title representing any of the above, and such Debtor's
Books relating to any of the foregoing (collectively, “Inventory”);


(e)    present and hereafter acquired machinery, machine tools, motors,
equipment, furniture, furnishings, fixtures, tools, parts, dies, jigs, goods
(other than consumer goods or farm products), and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located (collectively, “Equipment”);


(f)    present and hereafter acquired books and records including: ledgers;
records indicating, summarizing, or evidencing such Debtor's assets or
liabilities, or the Collateral; all information relating to such Debtor's
business operations or financial condition; and all computer programs, disc or
tape files, printouts, funds or other computer prepared information, and the
equipment containing such information (collectively, “Debtor's Books”);



 
 

--------------------------------------------------------------------------------

 





(g)    present and hereafter acquired securities (whether certificated or
uncertificated), securities accounts, commodity contracts and accounts,
securities entitlements and other investment property (collectively “Investment
Property”);


(h)    present and hereafter acquired deposit accounts (collectively “Deposit
Accounts”);


(i)     present and hereafter acquired commercial tort claims (collectively
“Tort Claims”); and


(j)     substitutions, replacements, additions, accessions, proceeds, products
to or of any of the foregoing, including, but not limited to, proceeds of
insurance covering any of the foregoing, or any portion thereof, and any and all
Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Deposit Accounts, Tort Claims, money, deposits, accounts, or other tangible or
intangible property resulting from the sale or other disposition of the
Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Deposit Accounts, Tort Claims, or any portion thereof or interest therein and
the proceeds thereof.


Notwithstanding the foregoing, Collateral shall not include (i) any lease,
license, contract or other agreement of any Debtor if the grant of a security
interest in such lease, license, contract or other agreement is prohibited under
the terms of such lease, license, contract or other agreement or under
applicable law, but only to the extent such prohibition is not rendered
unenforceable or ineffective by the UCC (as hereinafter defined) or other
applicable law; provided, however, that a security interest shall attach to such
lease, license, contract or other agreement immediately at such time as the
condition causing such prohibition shall be eliminated or remedied, and (ii) any
Equipment owned by any Debtor which is subject to a lien securing purchase money
debt pursuant to documents which prohibit such party from granting any other
liens in such property, but only for so long as such prohibition shall be in
effect.

















 
 

--------------------------------------------------------------------------------

 
